UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 22, 2015 Cocrystal Pharma, Inc. (Exact name of registrant as specified in its charter) Delaware 000-55158 20-5978559 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19805 North Creek Parkway Bothell, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425) 398-7178 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01. REGULATION FD DISCLOSURE Cocrystal Pharma,Inc. (the “Company”) has prepared a presentation for members of the investment community which discloses new and updated information about the Company. The presentation materials are available on the Company’s website. To access the presentation materials, visit www.cocrystalpharma.com, select “News” and then select “Presentations.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 22, 2015 Cocrystal Pharma, Inc. By:/s/ Walt A. Linscott Name: Walt A. Linscott Title:General Counsel and Secretary
